Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about August 11, 1999, which denied defendant’s motion to vacate a prior order granting a preliminary injunction on default, and order, same court and Justice, entered on or about August 12, 1999, which, to the extent appealable, denied defendant’s cross motion to vacate the default upon which the court premised its grant of judgment to plaintiff, unanimously affirmed, without costs.
Defendant’s motions for vacatur were properly denied since defendant failed to show that it possessed a meritorious defense. Defendant never offered the affidavit of a knowledge*83able fact witness to substantiate its bare and evidently merit-less claim that plaintiff tenant had violated the terms of his lease (see, Adefioye v Volunteers of Am., 222 AD2d 246, 247). We have considered defendant’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.